Citation Nr: 1117888	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for a shrapnel scar of the right posterolateral neck.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel










INTRODUCTION

The Veteran served on active duty from January 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Muskogee, Oklahoma, which, in relevant part, continued a 20 percent rating for a shrapnel scar of the right posterolateral neck.  

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for the service-connected shrapnel scar on his right posterolateral neck.  This disability is rated in part based on scarring impairment.  Even so, however, any additional disabling effects under an appropriate diagnostic code may also be considered.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  Here, the Veteran complains of frequent headaches as a result of the shrapnel retained in his neck.  Despite the Veteran's complaints, however, specific evaluation of his headaches has not been conducted.  In this regard, the Board notes that headaches are generally rated under Diagnostic Code 8100 and may result in compensable ratings.  See 38 C.F.R. § 4.124a (2010).  As the examinations conducted during the current appeal do not adequately reflect the current level of symptomatology associated with this service-connected disability, an additional evaluation is necessary to resolve the issue raised by the instant appeal.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of any headaches that he may have as a consequence of the shrapnel injury to his right posterolateral neck.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and the findings then reported in detail.  If the examiner finds that the Veteran has headaches as a result of the shrapnel injury to his neck, the examiner should discuss the frequency and severity of the headaches.  

2.  Then, readjudicate the issue of entitlement to a rating in excess of 20 percent for a shrapnel scar of the right posterolateral neck.  In so doing, consider the appropriateness of a separate compensable rating for headaches.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 & § 4.124a, Diagnostic Code 8100 (2010).  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

